Case 1:18-cv-03009-LTB Document 25 Filed 03/22/19 USDC Colorado Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-03009-LTB

KASEBAJALE A. MAYO,

      Plaintiff,

v.

PERFORMANCE PROPERTY MANAGEMENT, INC.,
GREGORY S. BERAN,
OTIEBO INVESTMENTS, LTD.,
LANE ANDREW, aka Andrew Lane,

      Defendants.


                                     JUDGMENT


      Pursuant to and in accordance with the Order of Dismissal entered by Lewis T.

Babcock, Senior District Judge, on March 22, 2019, it is hereby

      ORDERED that Judgment is entered in favor of Defendants and against Plaintiff.

      DATED at Denver, Colorado, this 22 day of March, 2019.

                                        FOR THE COURT,

                                        JEFFREY P. COLWELL, Clerk

                                        By: s/ A. Garcia Garcia
                                               Deputy Clerk
